Hinman, J.
We think the defendants are bound to answer the interrogatories which are propounded to them. They do not deny the right of the plaintiffs to call for a full disclosure, in respect to all gold obtained by Smith, by digging, during the time he was in California, at work under the contract; but they claim that the contract did not bind him to dig for gold during any particular time, and that, if it did, they have no right to compel him to account for gold, obtained in any other way than by digging; that if he disregarded his contract, he is only liable in damages, in an action at law, and not to account for any money he might have obtained in any way not contemplated in the contract.
We think, however, that the contract did bind him to dig for gold for the period of two years at least. It is true, that the contract does not say, in express terms, that he would dig for gold for two years, but it shows that a large sum of money was advanced to him, to enable him to procure the necessary tools and provisions, and, in consideration of that advancement, he agrees to procure a sufficient quantity of provisions to last two years, and also to forward all necessary tools for digging gold, and to commence digging, as soon as *187possible after his arrival there. From these circumstances, we have no doubt that all parties contemplated that he was to be engaged in this business for two years, at least. Now, although it may be true, that the plaintiffs may have no right to call for an account of any gold, or other property, obtained in any other way than by digging, yet they have a right to know how much gold, and at what places, he obtained such gold as he did obtain in that way, and we do not think that they are bound to take his simple statement of what he considers the amount of gold that he obtained in that way. They have a right to a disclosure of all the circumstances that may enable a court to determine whether he procured his gold by digging, or in some other way. It is very possible that the court, on a full disclosure of all his conduct relating to the procurement of gold, might differ from him in respect to the manner in which he procured it, and might think it was procured by digging, and for the purpose of testing the correctness of his opinion, we think the plaintiffs are entitled to know what he was about, during the two years that he ought to have been engaged under the contract. The bill states, that he in some way obtained and sent home to the defendant Newman, large sums of money, and it charges that it was either procured by digging, or by the use of the funds of his associates, the plaintiffs, which were furnished him, for the purpose of procuring tools and provisions. If this was so, he ought to account for it; and a mere simple denial of the fact, is not; we think, a satisfactory answer to the call made upon him in the bill. He says, in the partial disclosure which he makes, “that he brought home no gold, money, drafts, or other property, from California, obtained by digging, or under the contract, according to the construction given to that contract by himself and his counsel; ” and, in another place, he says “ he never sent to anybody, any gold, &c., obtained by digging, under the contract.”
Now, by this answer, he constitutes himself the sole judge *188of what he obtained by digging, or under the contract, and attempts effectually to prevent the plaintiffs from investigating the matter at all. He does not deny that in some way he obtained large sums of money, which he either sent home to Newman, or brought home himself. His conduct in refusing to answer what sums, and how they were obtained, raises a strong suspicion, to say the least, that they were obtained in some way, which would make him accountable to the plaintiffs for a share of them. Suppose he abandoned digging for gold himself, but employed others to dig with the funds furnished him by the plaintiffs, would he not be accountable to the plaintiffs, for a share of the avails 1 Or, suppose he invested the plaintiffs’ money in some other business, and thus obtained large profits, might he not be accountable for money thus obtained ? We think he has no right to constitute himself, or his counsel, a judge of his own accountability, and then refuse to answer questions, because he thinks they relate to matters into which the plaintiffs have no right to enquire.
He ought to relate all the facts, as fully as if he were under examination as a witness, and the court will determine, from them, whether he is accountable or not.
The last two questions reserved for the advice of the court of errors, we have thought it best, upon the whole, not to answer, until the facts are all before the court. They may never require to be answered at all, and they have not been very fully argued by counsel. When the facts are all brought out, the questions will be cleared of some embarrassments with which they are now necessarily attended.
In this opinion, the other judges concurred.